DETAILED ACTION
	Examiner acknowledges applicant’s remarks and amendments dated 10/7/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments see page 7 filed 10/7/2020, with respect to previous rejection have been fully considered and are persuasive.  The rejection of 7/8/2020 has been withdrawn. 
Reason for Allowance
Claims 1, 2, 4-11, and 13-20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims 1, 10 and 20 the prior art of record, individually or in combination does not teach or fairly suggest a device configured to monitor a temperature, comprising a first capacitor comprising a first oxide layer with a first thickness; a second capacitor comprising a second oxide layer with a second thickness, wherein the second thickness of the second oxide layer is different from the first thickness of the first oxide layer; a first comparator circuit, coupled to the first capacitor, and configured to compare a first current flowing through the first capacitor with a reference current; a second comparator circuit, coupled to the second capacitor, and configured to compare a second current flowing through the second capacitor with the reference current; and a control logic circuit, coupled to the first and second capacitors, and configured to determine whether the monitored temperature is equal to or greater than a threshold temperature based on whether at least one of the first and second oxide layers breaks down.

The closest reasonable prior art reference is Alaine (2014/0321507) teaches a temperature-sensing device/method comprising a first capacitor comprising a first oxide/polymer layer with a first thickness; a second capacitor comprising a second oxide/polymer layer with a second thickness, wherein the second thickness of the second oxide layer is different from the first thickness of the first oxide layer 

The secondary reference, Huang (2013/0265019) teaches temperature compensation circuit having two MOS Capacitance structures with different breakdown threshold voltages.  However, Huang  does not teach the control circuit is configured to determine whether the monitored temperature is equal to or greater than a threshold temperature based on whether at least one of the first and second oxide layers breaks down.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a temperature monitoring device having two capacitor with different thickness of oxide layer coupled to individual comparators, and a control circuit is configured to determine whether the monitored temperature is equal to or greater than a threshold temperature based on whether at least one of the first and second oxide layers breaks down.
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855